On December 2, 1994, the court found the defendant guilty of two counts of Criminal Possession of Dangerous drugs with intent to sell, a felony; and for Count I, the defendant shall be sentenced to eight (8) years at the Montana State Prison. For Count II, the defendant shall be sentenced to twenty (20) years at the Montana State Prison with twelve (12) years suspended. Said sentences shall run concurrently. During the suspended portion of his sentence, the defendant shall abide by the terms and conditions as listed in the December 2, 1994 decision. The defendant shall be given credit for 3 days served in the detention center in pre-sentence incarceration as of November 30, 1994. The court further recommends that the defendant be required to complete chemical dependency treatment prior to his release on parole.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matt Clifford, legal intern of the Montana Defender Project. The state was not represented.
The Honorable Ted O. Lympus abstained from hearing this case. The defendant and counsel agreed to have a hearing with a two-judge panel.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is hereby amended to read as follows:
1.The defendant shall be committed on Count I of the Information to the Department of Corrections and Institutions for a period of 12 years. Upon any probation or parole or release from Montana State Prison the defendant shall be subject to those conditions as stated on pages 2 and 3 of the Order of Judge Keedy dated the 6th of December, 1994.
2.The defendant shall be committed on Count II of the Amended Information to the Department of Corrections and Institutions for a period of 12 years. Upon any probation or parole or release from Montana State Prison the defendant shall be subject to those conditions as stated on pages 2 and 3 of the Order of Judge Keedy dated the 6th of December, 1994.
3.The sentences for Counts I and II shall be served concurrently.
Reasons for the sentence are: (1) It now conforms more closely to sentences of like crimes or persons with like records in the State of Montana. (2) It presents adequate punishment to the defendant considering his record, and also offers a chance for rehabilitation. (3) Considering the non-violent nature of the crime and the present situation at Montana State Prison, the Department of Corrections should, in this particular case, have the discretion to decide whether the security of Montana State Prison is required.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Frank Davis, Member.
*25The Sentence Review Board wishes to Matt Clifford, legal intern of the Montana Defender Project for representing John Morrison in this matter.